


109 HRES 897 : Providing for consideration of the bill

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		House Calendar No. 208
		109th CONGRESS
		2d Session
		H. RES. 897
		[Report No.
		  109–540]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 29 (legislative
			 day, June 28), 2006
			Mrs. Capito, from the
			 Committee on Rules, reported the following resolution; which was referred to
			 the House Calendar and ordered to be printed
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 4761) to provide for exploration, development, and production activities
		  for mineral resources on the outer Continental Shelf, and for other
		  purposes.
	
	
		That at any time after the adoption
			 of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII,
			 declare the House resolved into the Committee of the Whole House on the state
			 of the Union for consideration of the bill (H.R. 4761) to provide for
			 exploration, development, and production activities for mineral resources on
			 the outer Continental Shelf, and for other purposes. The first reading of the
			 bill shall be dispensed with. All points of order against consideration of the
			 bill are waived. General debate shall be confined to the bill and shall not
			 exceed one hour equally divided and controlled by the chairman and ranking
			 minority member of the Committee on Resources. After general debate the bill
			 shall be considered for amendment under the five-minute rule. It shall be in
			 order to consider as an original bill for the purpose of amendment under the
			 five-minute rule the amendment in the nature of a substitute recommended by the
			 Committee on Resources now printed in the bill. The committee amendment in the
			 nature of a substitute shall be considered as read. All points of order against
			 the committee amendment in the nature of a substitute are waived.
			 Notwithstanding clause 11 of rule XVIII, no amendment to the committee
			 amendment in the nature of a substitute shall be in order except those printed
			 in the report of the Committee on Rules accompanying this resolution. Each such
			 amendment may be offered only in the order printed in the report, may be
			 offered only by a Member designated in the report, shall be considered as read,
			 shall be debatable for the time specified in the report equally divided and
			 controlled by the proponent and an opponent, shall not be subject to amendment,
			 and shall not be subject to a demand for division of the question in the House
			 or in the Committee of the Whole. All points of order against such amendments
			 are waived. At the conclusion of consideration of the bill for amendment the
			 Committee shall rise and report the bill to the House with such amendments as
			 may have been adopted. Any Member may demand a separate vote in the House on
			 any amendment adopted in the Committee of the Whole to the bill or to the
			 committee amendment in the nature of a substitute. The previous question shall
			 be considered as ordered on the bill and amendments thereto to final passage
			 without intervening motion except one motion to recommit with or without
			 instructions.
		2.House Resolutions 162, 163, 181, 182, 393,
			 395, 400, 401, 468, and 620 are laid upon the table.
		
	
		June 29 (legislative
		  day, June 28), 2006
		Referred to the House Calendar and ordered to be
		  printed
	
